Dissenting Opinion by
Judge MacPhail:
I respectfully dissent.
The issue before us is whether the Petitioner is entitled to AFDC benefits for her unborn child. She was granted benefits as of June 2, 1981, when her caseworker verified that a child had been born on April 24, 1981. Petitioner filed a claim for benefits from the date of her pregnancy. It is that part of her claim that has been denied.
The hearing examiner found as a fact that the Petitioner never submitted medical verification of her pregnancy. Department of Public Walfare regulations in effect at the time of this claim provided that to be eligible for AFDO benefits, the claimant was required to meet two conditions: (1) the child, if born, *517would qualify as a dependent child and (2) the pregnancy was established by a physician. 55 Pa. Code §145.43(b) (l).1
Inasmuch as no medical verification was ever submitted by Petitioner, the hearing examiner denied her claim. The reasonableness of requiring medical verification of the pregnancy is not contested.
Petitioner contends in her argument to this Court that she made several attempts to provide this medical verification and that her testimony in this regard was not considered by the hearing examiner. To the contrary, in his discussion of the case, the examiner refers to Petitioner’s testimony in considerable detail. The majority apparently believes that since the examiner referred to Petitioner’s testimony, he accepted it. I do not agree. After considering the Petitioner’s testimony, the examiner found that the caseworker did attempt to contact Petitioner for medical verification without success. I must conclude that the examiner simply did not believe the Petitioner’s testimony. In any event, I do not believe this Court can give credence to it unless the examiner has done so. My conclusion is that the examiner properly considered Petitioner’s testimony and rejected it. Under such circumstances, I do not bélieve we can accept it.
In view of the fact that the Petitioner has never submitted the required medical verification, I am unable to see how DPW could establish a date of pregnancy for benefits to begin. The burden was on the Petitioner to prove her claim. She has failed to do so.
I would affirm the order of the Department of Public Welfare.

 This regulation has been deleted by an amendment, adopted by the Department of Public Welfare effective November 7, 1981. AFDC benefits are now denied pregnant women although they may be eligible for general assistance.